Title: [Diary entry: 23 November 1785]
From: Washington, George
To: 

Wednesday 23d. Thermometer at 48 in the Morng. 54 at Noon and  at Night. Clear, warm, and pleasant, with the Wind at South. Finished all the Brick work of my Ice House today. Miss Kitty Washington, Genl. Lincoln, Colonels Hooe & Lyles, Mr. Porter, Captn. Goodwin, Doctr. Swift, Mr. Potts, Mr. Dalby, Mr. Monshur Mr. Williams, Mr. Philips & a Mr. Cramer or Cranmur came here to Dinner and all of them returned in the evening except Kitty Washington. Sent Mr. Shaw through Alexandria, to agree for the Schooling & Board of my Nephews George & Lawrence Washington now at the Academy at George Town & thence to the latter place to conduct them to the former for the purpose of going to School at the Alexandria Academy.